2021 IL App (3d) 190048

                                  Opinion filed April 9, 2021
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2021

      THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
      ILLINOIS,                                        )      of the 10th Judicial Circuit,
                                                       )      Peoria County, Illinois,
             Plaintiff-Appellee,                       )
                                                       )      Appeal No. 3-19-0048
             v.                                        )      Circuit No. 16-CF-762
                                                       )
      EZYEKEIO M. SIDNEY,                              )      Honorable
                                                       )      Paul P. Gilfillan,
             Defendant-Appellant.                      )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE DAUGHERITY delivered the judgment of the court, with opinion.
            Presiding Justice McDade and Justice Wright concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                OPINION


¶1          Defendant, Ezyekeio M. Sidney, appeals the Peoria County circuit court’s denial of his

     motion to withdraw his guilty plea. Defendant argues that the matter should be remanded for new

     postplea proceedings because the court impermissibly assumed the role of an advocate for the

     State by sua sponte calling a witness who offered testimony favorable to the State during the

     hearing on defendant’s motion to withdraw his guilty plea. We affirm.

¶2                                          I. BACKGROUND
¶3           Defendant was charged with three counts of attempted first degree murder (720 ILCS

     5/8-4(a), 9-1(a)(1) (West 2016)), three counts of aggravated battery (id. § 12-3.05(e)(1)), and one

     count of unlawful possession of a weapon by a felon (id. § 24-1.1(a)). The three counts of

     attempted first degree murder and three counts of aggravated battery concerned three separate

     victims. Defendant was represented by Assistant Public Defender Chandra Justice.

¶4           Defendant pled guilty to two counts of aggravated battery in exchange for the State’s

     agreement to dismiss the additional charges. The State also agreed that defendant’s sentences

     would run concurrently. The parties agreed that the State could use the third count of aggravated

     battery, which involved a third victim, in aggravation at the sentencing hearing. When Justice

     recited the terms of the plea for the court, she noted that defendant would be required to serve

     85% of his sentences. The court asked defendant if this was his understanding of the terms of the

     plea agreement. Defendant replied, “Yes, it is, [Y]our Honor.”

¶5           Defendant stated that he had a high school diploma. The court asked him if he had read

     and understood the “two pages” that were presented to the court as well as the guilty plea form. 1

     Defendant said he had.

¶6           As a factual basis for the plea, the State indicated that a witness had seen a black male

     wearing a pink shirt discharge a gun inside a bar. The bullets struck the two victims named in the

     counts of aggravated battery to which defendant pled guilty. Officers obtained security camera

     footage and were able to capture a still image of the shooter. They released the image to the

     media and on Facebook. An anonymous caller identified the shooter as defendant. Officers

     interviewed defendant, and defendant admitted that he had committed the shooting. Defendant



             1
              The court was presumably referring to a two-page order that appears in the record along with the
     guilty plea form and contains the terms of the plea agreement.
                                                         2
       said that he was aiming for another individual, Robert Ross, and that he did not intend to shoot

       the victims. At the time defendant fired his gun, he thought that Ross was “going for a gun.”

       Defendant said that he was sorry for shooting the victims. Justice stated that the factual basis

       provided by the State was consistent with the discovery she had received. She said that she and

       defendant had considered pursuing the affirmative defenses of self-defense or defense of others,

       but they ultimately decided to “go this route.” Defendant said that was correct. Defendant said

       that no one was forcing him to plead guilty and that it was still his desire to plead guilty. The

       court accepted the plea.

¶7            Following a sentencing hearing, the court imposed concurrent sentences of 22 years’

       imprisonment on each count of aggravated battery.

¶8            Defendant filed a “Motion: Ineffective Assist of Counsel” as a self-represented litigant.

       In the motion, defendant raised various claims of ineffective assistance of plea counsel.

       Defendant also filed a motion to withdraw his guilty plea as a self-represented litigant in which

       he repeated the same claims of ineffective assistance of counsel.

¶9            At the hearing on defendant’s “Motion: Ineffective Assist of Counsel,” defendant filed

       supplemental claims of ineffective assistance of counsel as a self-represented litigant. The court

       discussed the claims in defendant’s “Motion: Ineffective Assist of Counsel” and his

       supplemental claims with defendant and Justice.

¶ 10          One of the claims in defendant’s motion was that Justice told him that the law was going

       to change prior to his sentencing hearing such that he would only have to serve 50% or 75% of

       his sentence rather than 85%. Justice stated that she told defendant that the law might change

       such that he would not be required to serve 85% of his sentence. She knew that if the law




                                                         3
       changed, it would go into effect January 1, 2018, so she had the sentencing hearing continued to

       January 3, 2018. However, the law did not change.

¶ 11          Defendant also claimed that Justice told him that he would only have to plead to one

       count of aggravated battery if one of the victims did not come to the plea hearing, but she had

       him plead to both counts even though one of the victims did not come. Justice explained that the

       State offered to Justice to have defendant plead guilty to only two counts of aggravated battery

       because the third witness was not cooperative. Justice then told the State that if one of the other

       victims did not come, “we perhaps would plead to one since it was going to be a concurrent

       sentence anyway.” On the day of the plea hearing, the State advised Justice that both witnesses

       were cooperative and would show up if the case went to trial. Justice said that even if one of the

       witnesses was not there on the day of the plea hearing, she could not make the State dismiss

       anything.

¶ 12          The court discussed several other claims of ineffective assistance of counsel with Justice

       and defendant. The court found that all defendant’s claims lacked merit or pertained only to trial

       strategy. The court said that it would not appoint new counsel to advance defendant’s claims.

       The court then turned its attention to defendant’s motion to withdraw his guilty plea. Justice said

       that she did not feel comfortable representing defendant on this motion because it alleged that

       she was ineffective. The court appointed Assistant Public Defender Mark Rose to represent

       defendant on his motion to withdraw his guilty plea.

¶ 13          Rose filed a supplemental motion to withdraw guilty plea, which incorporated by

       reference the allegations in the postplea documents that defendant filed as a self-represented

       litigant and his statements at the hearing on the “Motion: Ineffective Assist of Counsel.” The

       supplemental motion also alleged that defendant’s pleas were the result of ineffective assistance


                                                        4
       of counsel, defendant’s pleas were the result of erroneous and misleading information, the court

       erred in denying defendant’s claims of ineffective assistance of counsel, defendant’s sentence

       was excessive, and the plea hearing was not conducted in compliance with Illinois Supreme

       Court Rule 402 (eff. July 1, 2012).

¶ 14          At the hearing on the motion to withdraw, the court noted that Justice had previously

       been allowed to withdraw. The court said that Justice had been in the courtroom a moment

       earlier. Rose said that he believed she was in the jury room. The court agreed. Rose said that he

       and the State had agreed that the court could consider the dialogue from the hearing on

       defendant’s “Motion: Ineffective Assist of counsel” to expedite the proceedings.

¶ 15          Defendant testified that he could read at a second-grade level. Defendant said that he

       signed the documents that he needed to sign for the plea to go through, but he did not have time

       to read the documents. Justice told him to say “yes” to the court’s questions at the plea hearing.

       Defendant said that Justice had told him that she would not allow him to plead guilty to two

       charges at the plea hearing unless both victims came to the hearing. Defendant later learned that

       only one victim came to the hearing, but Justice still had him plead guilty to both charges.

¶ 16          Defendant testified that Justice told him at the time of his plea and at the time of

       sentencing that the law would change such that he would be eligible for 50% good-time credit on

       his sentence. No one ever told defendant that the law had not changed. Defendant acknowledged

       that the court had advised him that he would be required to serve 85% of his sentence, but

       defendant assumed that would change.

¶ 17          Defendant testified that someone else wrote the motions he filed as a self-represented

       litigant, but he composed them. He was able to read legal documents with help.




                                                        5
¶ 18          After defendant’s testimony, the court asked the defense and the State if they had more

       evidence to present. Both parties said they had no further evidence. The court noted that Justice

       was available, and it had spoken with her at length at the hearing on defendant’s “Motion:

       Ineffective Assist of Counsel.” The parties gave their arguments.

¶ 19          After hearing arguments, the court stated: “I don’t mean to sound or pull rank here, but I

       can do anything I want including within reason today and that would include potentially calling

       Ms. Justice. I’m wondering why she wasn’t called, but she’s here.” The court asked the bailiff to

       have Justice enter the courtroom. The court stated: “If she weren’t here we could still move

       forward, but as long as she—and for there [sic] record she hasn’t heard anything that’s gone on

       in this hearing to this point.” Justice entered the courtroom. The court asked Justice if she just

       happened to be in the courthouse that day, and she said that she was asked to be there. The court

       then stated: “Oh. Oh, okay. So we actually planned in advance for you to be here in the event

       your testimony was going to be needed; right?” Justice replied, “Correct.”

¶ 20          The court then called Justice as a witness and questioned her. The court also gave each

       party an opportunity to cross-examine Justice.

¶ 21          The court noted that Justice had previously indicated that the sentencing hearing had been

       continued due to the possibility of the applicable percentage for good-time credit changing and

       that Justice had previously stated that the law did not actually change. The court asked Justice if

       she ever communicated to defendant that the law had not changed. Justice replied: “Yes. And if

       not prior to [the day of the sentencing hearing], I would have told him that day when we talk[ed]

       about the sentencing.” The court asked, “So is there any doubt in your mind you told him that

       this was not a 50 percent sentence he was looking at, but rather remained an 85 percent?” Justice

       replied, “No doubt in my mind that we discussed it, and I believe we would have went through


                                                         6
       the sentencing with the Court as we usually do before we sentenced, but I don’t recall.” Rose

       asked Justice if she recalled a specific conversation where she told defendant that the law had not

       changed. Justice said she did not recall a specific conversation, but she knew she spoke with him

       on the day of sentencing.

¶ 22          The court asked Justice whether anything in her dealings with defendant led her to

       believe that he had a second-grade reading level. Justice said that she did not believe that. Justice

       said that defendant was one of the most eloquent and articulate clients that she had ever had. She

       said that defendant reviewed discovery with her verbally and read it himself. He did not indicate

       that he had trouble reading the documents. Justice testified that she would have remembered if

       defendant had told her that he had trouble reading because she would have been surprised based

       on how articulate and eloquent he was. She also believed that he wrote correspondence to either

       her or the court that was lengthy and eloquent. Justice acknowledged that eloquence did not

       necessarily equate to reading ability, but she thought that defendant had drafted motions or

       correspondence. This led her to believe he could read. She did not remember whether these

       documents were in different handwritings.

¶ 23          The court asked Justice if she had been advised on the day of the plea hearing which

       witnesses were going to appear in the case. Justice testified that one of the three victims was

       uncooperative, so defendant pled guilty to only two counts of aggravated battery. She had

       discussed with defendant the possibility of trying to get the State to negotiate it down to one

       count of aggravated battery if one of the other victims did not show up for the plea hearing. Only

       one of the victims came to the plea hearing, but the State advised Justice that the other victim

       was cooperative and would be willing to testify if the matter went to trial. Both victims had

       submitted restitution requests, and Justice had no reason to doubt what the State told her.


                                                         7
¶ 24          The court asked the parties if they had anything further to add before it announced its

       ruling. They both said that they did not.

¶ 25          The court denied defendant’s motion to withdraw his guilty plea. The court reasoned:

                      “On all of the points mentioned by Defense counsel here today, I think the record

                      either affirmatively rebuts it or it was confirmed even without Ms. Justice’s

                      testimony, but she pretty much sealed the deal, not that it had to be because I

                      think the credibility of [defendant] is lacking somewhat.

                              My findings are similar to Ms. Justice, and I’ve commented probably on

                      the record before how well[-]spoken [defendant] is and respectful, and I’m not an

                      expert, but I can only take his word when he told me he read and understood all

                      the documents that were presented throughout the case and I would have had no

                      reason to doubt that.

                              So for those and other reasons mentioned today, I think the motion does

                      need to be denied at long last, but we needed to take the time necessary to get to

                      this point.”

       Defendant appealed.

¶ 26                                               II. ANALYSIS

¶ 27          Defendant argues that the cause should be remanded for new postplea proceedings

       because the circuit court impermissibly assumed the role of an advocate by sua sponte calling

       Justice as a witness at the hearing on his motion to withdraw his guilty plea after both parties had

       rested. Defendant contends that the testimony provided by Justice was overwhelmingly favorable

       to the State. We find that the court did not abuse its discretion in calling Justice as a witness.




                                                          8
¶ 28           “Generally, a trial judge may aid in bringing out the truth in a fair and impartial manner.”

       People v. Evans, 2017 IL App (1st) 150091, ¶ 24. To that end, the court may, on its own motion

       or the suggestion of party, call witnesses. Ill. R. Evid. 614 (eff. Jan. 1, 2011). The court may

       interrogate witnesses that it calls, and all parties are entitled to cross-examine witnesses called by

       the court. Id. “It is well established that a trial judge has the right to question witnesses in order

       to elicit the truth or to clarify issues which seem obscure.” People v. Williams, 173 Ill. 2d 48, 79

       (1996). However, the court may not assume the role of an advocate. Evans, 2017 IL App (1st)

       150091, ¶ 25; see also People v. Jackson, 409 Ill. App. 3d 631, 647 (2011) (“A trial court abuses

       its discretion when it adopts the role of advocate for one of the parties.”).

¶ 29           Here, the circuit court did not abuse its discretion in calling Justice as a witness. The

       court’s questions to Justice were neutral and were designed to aid in bringing out the truth

       regarding defendant’s claims of ineffective assistance of counsel. Many of the court’s questions

       were meant to clarify and expound upon Justice’s statements at the earlier hearing on defendant’s

       “Motion: Ineffective Assist of Counsel.” For example, Justice stated at the earlier hearing that

       she had discussed with defendant the possibility of the law changing such that he would not be

       required to serve 85% of his sentence, but she did not indicate whether she communicated to

       defendant that the law had not changed. The court then asked Justice at the hearing on

       defendant’s motion to withdraw guilty plea whether she communicated to defendant that the law

       had not changed. Similarly, the court’s questions to Justice about whether she had concerns with

       defendant’s reading ability were designed to determine the truth of defendant’s allegations

       regarding his reading limitations. The mere fact that Justice’s answers to the court’s questions

       did not support defendant’s claims did not render the court an advocate for the State.




                                                          9
¶ 30           Notably, the court’s comments indicated that it would have denied the motion even

       without Justice’s testimony. Before the court called Justice as a witness, it indicated that it could

       proceed to rule on the motion without her testimony, but it wanted to hear from Justice since she

       was there. After Justice testified, the court stated:

                       “On all of the points mentioned by Defense counsel here today, I think the record

                       either affirmatively rebuts it or it was confirmed even without Ms. Justice’s

                       testimony, but she pretty much sealed the deal, not that it had to be because I

                       think the credibility of [defendant] is lacking somewhat.”

       These comments indicated that the court would have denied the motion based on its concerns

       about defendant’s credibility even without Justice’s testimony, but Justice’s testimony made the

       court more confident in its decision.

¶ 31           We reject defendant’s reliance on People v. Kuntz, 239 Ill. App. 3d 587 (1993), which

       involved a summary suspension hearing. After the circuit court in Kuntz had heard the evidence

       and the parties had presented their arguments, the court sua sponte asked the State if it wanted

       time to bring in log books to show that the Breathalyzer machine the defendant had used was

       working properly. Id. at 590. The court then granted the State a continuance. Id. Following the

       continuance, the State presented evidence that the machine was working properly, and the court

       denied the defendant’s motion to rescind the summary suspension of his driver’s license. Id.

¶ 32           On appeal, this court held that the circuit court abused its discretion in sua sponte

       granting the State a continuance to present additional evidence because it impermissibly acted as

       an advocate for the State. Id. at 592. The court noted that, in summary suspension proceedings,

       once the circuit court determines that the defendant has presented a prima facie case for

       recission, the burden shifts to the State to admit the Breathalyzer test result into evidence and to


                                                          10
       lay a proper foundation for admission of the test, including evidence that the machine was

       working properly. Id. at 590. The Kuntz court reasoned: “It is clear that but for the court’s

       intervention, the State would have failed to rebut the defendant’s prima facie case and the

       petition to rescind the summary suspension would had to have been granted.” Id. at 592.

¶ 33           Here, unlike in Kuntz, the court did not assist the State in presenting evidence necessary

       to meet its burden. In the instant case, the State had no burden of proof and was not required to

       present any evidence. Rather, it was defendant’s burden to demonstrate the necessity of the

       withdrawal of his guilty plea. See People v. Dougherty, 394 Ill. App. 3d 134, 140 (2009). Also,

       the circuit court in Kuntz was clearly aiding the State when it prompted the State to introduce

       additional evidence. In this case, on the other hand, it was not clear before Justice testified that

       her testimony would necessarily be helpful to the State. The record does not indicate that the

       court knew in advance how Justice would answer its questions. Indeed, if Justice had testified

       that she did not advise defendant that the law regarding good-time credit did not change or that

       she had concerns about defendant’s reading ability, her testimony would have been helpful to

       defendant rather than the State. We reassert that the court’s purpose in calling Justice as a

       witness appeared to be to determine the truth of defendant’s allegations rather than to advocate

       for either party.

¶ 34                                            III. CONCLUSION

¶ 35           The judgment of the circuit court of Peoria County is affirmed.

¶ 36           Affirmed.




                                                         11
                                 No. 3-19-0048



Cite as:                 People v. Sidney, 2021 IL App (3d) 190048



Decision Under Review:   Appeal from the Circuit Court of Peoria County, No. 16-CF-
                         762; the Hon. Paul Gilfillan, Judge, presiding.



Attorneys                James E. Chadd, Douglas R. Hoff, Patricia Mysza, and Brian L.
for                      Josias, of State Appellate Defender’s Office, of Chicago, for
Appellant:               appellant.



Attorneys                Jodi Hoos, State’s Attorney, of Peoria (Patrick Delfino and
for                      Thomas D. Arado, of State’s Attorneys Appellate Prosecutor’s
Appellee:                Office, of counsel), for the People.




                                       12